Citation Nr: 1328207	
Decision Date: 09/04/13    Archive Date: 09/10/13

DOCKET NO.  07-33 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.   



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from January 1977 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran testified at a hearing in support of his claim in April 2010 before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is of record.  This matter was previously considered by the Board in September 2010, at which time it was remanded for further development.

Additional evidence pertinent to the claim on appeal was submitted subsequent to the issuance of the November 2011 supplemental statement of the case (SSOC). The Veteran's representative waived RO consideration of this evidence in February 2012.  See 38 C.F.R. § 20.1304 (2012).  The case was again remanded for further development in November 2012.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, a careful review of the claims file shows that further development is necessary.  

The Veteran last received a VA audiological evaluation to assess the current severity of his bilateral hearing loss in November 2010.  The Veteran subsequently submitted a January 2012 private occupational hearing test, which appears to show a significantly greater level of hearing loss than was present in November 2010.  VA is generally required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected disability.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability and the available evidence is too old or that the current rating may be incorrect.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).  Because the January 2012 report suggests a material change in the hearing loss disability and that the currently assigned noncompensable rating may be incorrect, further remand is required so that the Veteran may be afforded a new VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records of VA treatment or evaluation of the Veteran for hearing loss from September 2010 to the present.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2012).  Ask the Veteran to identify all sources of private treatment or evaluation he has received for bilateral hearing loss since January 2012 and secure copies of complete records of the treatment or evaluation from all sources appropriately identified.  If the records are not obtainable, the Veteran should be notified and the record clearly documented. 

2.  Schedule the Veteran for a VA examination to determine the current nature and severity of his service-connected bilateral hearing loss.  The claims folder must be made available to the examiner for review of the pertinent documents therein in connection with the examination.  All appropriate testing, to include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test must be conducted.  The examiner must describe the functional effects caused by the Veteran's service-connected bilateral hearing loss. 

3.  After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.  

4.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order. 











							(CONTINUED ON NEXT PAGE)
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
D. MARTZ AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


